OFFICE OF THE ATTORNEY               GENERAL       OF TEXAS
                                                   AUSTIN

‘3
     ,mLD c. nmn
      .-•--                                                                           J

                   Han. Lea Presnel.3.
                   COUty      Attorney
                   Upehur County
                   Oilmer, Texaai
                   Bar     sirs




                                                                           of   thi8 daptwb
                                                                          yea   .is    aQ-YfcaDwQ:




                                                              pasaengsr     ae.sv

                                                      al8     other   thsn 8     atotor




                                  &Mxw      Bus* 8hal.Xinolude every vehl-
                           cle    exoept   taose   operate4     by xutl*ular          power
                           or exclu.uaively
                                          OD otatlonaryrails%oz traoke,
                           whhiahis used in tm~rt~      pereons be-
                           t-en or through tW@ ,a%:*ZO inCOrpaZ%tteQ
Hon. Leo Prean~ll,

    oities and/or
    peneation (or
    fIxed route6 or osnerwlees exoept euoh or
    soid vehiolee aa are operated exoluslv~ly
    within the limits of inoorpoiatedoitles and/
    or towns or suburban additiona to 8uoh towna."

         . ~Your
    . . le
ed amu'T;
                 letter
                    _ - atfr+ that the vehiole lqulr-
            operatea rer hire in the tranaportatlon
of aohool pupll.8.However, your letter does not give
us the route of the vehiolo or 5nform ua whether it ~II
operated between or tbrougb two ok more lnoorporated
oltlea and or towna and/or villages or operated uslu-
alrely wit6In the llmlts of inoorioratedoities
towna or suburban addltione to muah town& under
wording oithe statute ii the bum $8 operated between
two or through two or more lnoorporatedeitles and/Or
towna ar villagea then it must ne6ea&lybe      0&@8-
iSled as a nytor L.
           If the buisi6 aperatod wer ruralroad@
and is not operated between or through two or more in-
oorporatedoitles, town8 or rlllage8;thaolit may prop-
erly be regietersd an a passenger ear.
          We bsllwethat if youha~ethe~tactts tit
hand to dotoralnethe muto &f the vehiblo, you will
than be able to dotemd$newhether it is olaeaifled aa
a paesengsr ear or as a motor bur*
                              Your8 very truly




                                      APPROVED
                                        OPINION
                                      COMMn-rEE

                                    0 ?&f&F